Title: To James Madison from Langdon Cheves, 14 January 1820
From: Cheves, Langdon
To: Madison, James


Dear Sir,
Philada. 14 January 1820
I had the honor to receive your letter of the 20 ultimo in due of [sic] course of mail. A Multitude of laborious duties which admit of no delay have prevented me from replying to it Sooner. I can have no doubt of the qualifications of Mr Corbin for the appointment alluded to.

A new Board has just come into Office here & I am yet entirely ignorant of their views. We are generally very unwilling to remove Officers with whom we have no particular fault to find.
The Gentleman who now fills the Office which Mr. C. desires to fill went into it Contrary to the views of the Parent Board, but he is represented as being a man of Competent talents & of Unexceptionable Character and it is therefore not Unlikely the present Board may be disposed to Continue him in Office. I can only say that the wishes & recommendation of no one can have more influence with me than Yours & I can have no doubt, in the event of any Change, they will be most respectfully Considered by the Board, before whom, when the Subject comes up, I will take the liberty to lay your letter. I Use the Occasion, with great pleasure, to tender assurances of the high respect & Sincere attachment with which I have the honor to be, Dr Sir, yr obt St
Langdon Cheves
